NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1 and 3 in the Amendment filed May 27, 2022 have been received and considered by Examiner.

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record fails to teach or suggest a non-crosslinked rubber laminate as claimed in as claimed in independent claim 1 or a crosslinked rubber laminate as claimed in independent claim 3 having all structural and compositional limitations as claimed, including: a butyl rubber-containing layer stacked with EPDM or EP layer, where the EPDM or EP layer includes all of the claimed components including in amounts that fall within the claimed relative amount ranges. Close prior art, USPN 5,526,848, teaches the claimed layer structure, but does not teach or suggest that the EPDM or EP includes all of the claimed components, including phenolic resin, and the amount of the low molecular weight polyolefin is in an amount of about 90/330 = 27 parts per 100 parts, which falls outside of the claimed range of 40 to 70 per 100 parts (see Table in col. 3).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788